Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 08/23/2022 has been entered. Claims 1-2 have been amended.  Claims 14-20 have been cancelled. Claims 21-26 have been added. Claims 1-13 and 21-26 are pending in this application.

Response to Argument
The amendment filed on 08/23/2022 with respect to claim 1 rejection under 35 U.S.C 102 have been fully considered and persuasive. The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-13 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Nanda et al. (U.S Pub No. 2016/0191545 A1, referred to as Nanda), Singuru (U.S Pub No. 2017/0099313 A1, referred to as Singuru) and Aziz (U.S Patent No. 9,027,135 B1, referred to as Aziz).

Nanda discloses a method for monitoring virtual networks may include (1) identifying a virtual network containing at least one virtualized switching device that routes network traffic from a source port within the virtual network to a destination port, (2) providing, within the virtualized switching device, a set of software-defined network rules containing criteria for identifying packets having at least one predetermined property associated with a security policy, (3) intercepting, at the source port, a packet destined for the destination port, (4) determining that at least one characteristic of the packet satisfies at least one of the rules, and (5) in response to determining that the characteristic of the packet satisfies at least one of the rules, forwarding a copy of the packet to a virtual tap port that analyzes the packet for security threats.

Singuru discloses a method for providing computer network security. In one embodiment, a method is provided for providing computer network security. The method comprises gathering threat information from one or more sources, deriving security intelligence based on the threat information, determining a security measure based on the security intelligence, and dynamically applying the security measure to a computer network using a set of virtual appliances and a set of virtual switches.

	Aziz discloses systems and methods for prospective client identification using malware attack detection. A malware device is identified. The entity with the responsibility for the malware device or a potentially compromised device in communication with the malware device is determined. A message is communicated to the entity based on the determination. In various embodiments, the message comprises an offer for security related products and/or services.

However, regarding claim 1, the prior art of Nanda, Singuru and Aziz when taken in the context of the claim as a whole do not disclose nor suggest, “initiating a threat analysis VNF, updating the threat detection engine with a threat analysis VNF configuration; redirecting network traffic at the vSwitch to the threat analysis VNF; and receiving a threat analysis report from the threat detection engine or the threat analysis VNF.”.

Regarding claim 21, the prior art of Nanda, Singuru and Aziz when taken in the context of the claim as a whole do not disclose nor suggest, “determining that the vSwitch cannot host the threat analysis VNF; Page 5PATENT App. Ser. No.: 16/666,143 Atty. Dkt. No.: 1022488US01 (103671) PS Ref. No.: 1654.103671selecting an alternate host for the threat analysis VNF; and initiating the threat analysis VNF at the alternate host.”.

Claims 2-7 depend on claim 1 and claims 22-26 depend on claim 21, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435